DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 28 February 2022. In view of this communication, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-20 in the reply filed on 28 February 2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Line 3 of paragraph 42 references, with respect to Figure 1, a pack engagement portion 14a of the battery pack 14, which is not included in Fig. 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2005/278375 A), hereinafter referred to as Takeshi, in view of Sakakibara (US 2003/0090239 A1), hereinafter referred to as Sakakibara.
Regarding claim 9, Takeshi teaches an adapter assembly (100) comprising a power box including a housing (2) containing internal components, the housing having a longitudinal axis. (Takeshi Fig. 1; page 4, paragraph 4: DC power supply device 100 has power supply main body 2)

    PNG
    media_image1.png
    490
    408
    media_image1.png
    Greyscale

 Takeshi Figure 1
	A first cord (1) coupled to and extending from the housing (2) (Takeshi Fig. 1; page 4, paragraph 4: cord 1 powers power supply main body 2)
	An adapter (3) including an engagement portion (310) that selectively engages a power source receiving portion of a tool (4) (Takeshi Fig. 1; page 4, paragraph 5: adapter 3 removably connects to the electric power tool 4 via the adapter plug 310)
	A second cord (316) having a first end coupled to the adapter (3) and a second end coupled to the housing (2) (Takeshi Fig. 1; page 4, paragraph 5: power cable 316 serves as the means for connecting the adapter 3 to the main body 2)
	Takeshi does not teach a storage portion to which an adapter is removably coupled. Sakakibara does teach a storage portion (12) and that the adapter (40) may be removably coupled to the storage portion (12). (Sakakibara Figs. 3, paragraph 88: base 10 may have a recessed storage portion 12 to which charger-side adapting portion 40 is mounted) 
	It would have been obvious to one of ordinary skill in the art to modify the adapter assembly of Takeshi with the storage portion and matching battery of Sakakibara because the storage portion of Sakakibara would enable the battery to be stored conveniently when not in use. (Sakakibara paragraph 88)
Regarding claim 10, Takeshi in view of Sakakibara teaches the adapter assembly of claim 9 (see above), wherein the storage portion (12) includes a recessed cavity that has an open end proximate a first end of the housing (10), a closed end opposite the open end, a pair of rails (14) extending longitudinally along opposite sides of the recessed cavity (12), and a pair of grooves (14) extending longitudinally along opposite sides of the recessed cavity (12). (Sakakibara Figs. 3 and 4: cavity 12 has an open end and a closed end opposite each other; Fig. 3, paragraph 89: cavity 12 has a pair of grooves and rails 14)

    PNG
    media_image2.png
    334
    408
    media_image2.png
    Greyscale

Sakakibara Fig. 3
	Regarding claim 16, Takeshi in view of Sakakibara teaches the adapter assembly of claim 9 (see above), wherein the housing (2) is spaced apart from a support surface by one or more feet. (see the annotated figure, drawn from Figure 1 of Takeshi, below)

    PNG
    media_image3.png
    248
    479
    media_image3.png
    Greyscale

Regarding claim 19, Takeshi in view of Sakakibara teaches the adapter assembly of claim 9 (see above), but does not teach that the second cord has a length of at least two meters and a diameter of at least 10 mm. 
However, one of ordinary skill in the art would have known that changing the diameter and length of the second cord was a matter of choice. Evidence that the particular diameter and length of the second cord is functionally significant is absent; therefore, a person of ordinary skill in the art would have found the change obvious. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, Takeshi in view of Sakakibara teaches the adapter assembly of claim 19 (see above), but does not teach that the second cord has a diameter of about 10mm to 13mm.
However, one of ordinary skill in the art would have known that changing the diameter of the second cord was a matter of choice. Evidence that the particular diameter of the second cord is functionally significant is absent; therefore, a person of ordinary skill in the art would have found the change obvious. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Sakakibara, in further view of Roβkamp et al. (US 2010/0221591 A1), hereinafter referred to as Roβkamp et al.
Regarding claim 11, Takeshi in view of Sakakibara teaches the adapter assembly of claim 10, wherein the engagement portion includes a first face, a second face, a pair of adapter rails (52) extending longitudinally along opposite sides of the engagement portion (50) between the first face and the second face, and a pair of grooves (53) extending longitudinally along opposite sides of the engagement portion (50) between the first face and the second face. Takeshi in view of Sakakibara does not teach that the engagement portion includes adapter terminals positioned on the first face. (Sakakibara Figs. 3 and 4, paragraphs 84, 89: battery 50 grooves and rails 52, 53)
Roβkamp et al. does teach that the engagement portion includes adapter terminals (6) may be positioned on the first face (5). (Paragraph 31: terminals 6 are provided on face 5 of the battery pack)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the battery terminals on an end face as disclosed by Roβkamp et al. because such an arrangement is a matter of obvious design choice which does not affect the function of the device. It has been held that rearrangement of various features of the invention are unpatentable when such rearrangements do not affect the operation or function of the device. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim12, Takeshi in view of Sakakibara in further view of Roβkamp et al. teaches the adapter assembly of claim 11, wherein the pair of rails (52) of the engagement portion (50) engage the pair of grooves (14) of the recessed cavity (12) and the pair of rails (14) of the recessed cavity (12) engage the pair of grooves (53 of the engagement portion (50). (Sakakibara Figs. 3 and 4, paragraphs 84, 89: cavity 12 has a pair of grooves and rails 14 which engage with the grooves and rails 52, 53 on the battery)
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Sakakibara, in further view of Reardon (US 2003/0201142 A1), hereinafter referred to as Reardon.
Regarding claim 13, Takeshi in view of Sakakibara teaches the adapter assembly of claim 9 (see above), but does not teach the housing includes a first cord wrap and a second cord wrap, one of the first and second cords being windable about one of the first and second cord wraps and the other of the first and second cords being windable about the other of the first and second cord wraps.
Reardon does teach that the housing includes a first cord wrap and a second cord wrap, one of the first and second cords being windable about one of the first and second cord wraps and the other of the first and second cords being windable about the other of the first and second cord wraps. (Reardon Fig. 1, paragraph 33: hook members 48 and 50 may be used as wire wraps)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter assembly of Takeshi in view of Sakakibara with the hooks of Reardon because the hooks of Reardon provide convenient storage and prevent tangling. (Reardon paragraph 33)
Further, it would have been obvious, in view of Reardon, to duplicate the hooks and provide them on the opposite side of the housing. It has been held that a duplicate feature has no patentable significance unless a new and unexpected result is produced. In the instant case, providing the second set of hooks would have the obvious result of housing a second wire. Therefore, it would have been obvious to duplicate the hooks of Reardon and, in doing so, augment the available storage space for the wires provided in Takeshi in view of Sakakibara. In re Harza, 47 C.C.P.A. 771, 124 U.S.P.Q. 378, 274 F.2d 669 (1960)
Regarding claim 14, Takeshi in view of Sakakibara and Reardon teaches the adapter assembly of claim 13 (see above), but does not teach that the first cord wrap and the second cord wrap are on opposite sides of the housing.
It would have been obvious to one of ordinary skill in the art to provide the first and second sets of hooks of Reardon on opposite sides of the housing because such an arrangement is a matter of obvious design choice. It has been held that rearrangement of various features of the invention are unpatentable when such rearrangements do not affect the operation or function of the device. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 15, Takeshi in view of Sakakibara and Reardon teaches the adapter assembly of claim 13 (see above), wherein each of the first and second cord wraps include a first hook (48) spaced apart from a second hook (50), the first (48) and second (50) hooks projecting outwardly laterally from the housing. (Reardon Fig. 1, paragraph 33: wire wraps are comprised of hook members 48 and 50 which project outward laterally from the housing)
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Sakakibara, in further view of Andre (US 7,015,675 B1), hereinafter referred to as Andre.
Regarding claim 17, Takeshi in view of Sakakibara teaches the adapter assembly of claim 9 (see above), but does not teach that the adapter includes a pivot joint that pivotally connects the first end of the second cord to the adapter.
Andre does teach that the adapter includes a pivot joint (52) that pivotally connects the first end of the second cord to the adapter. (Andrew Fig. 6: couplers 52 pivot/rotate and connect a cord to the device and a base, charger, or outlet, making the cord analogous to the second cord)

    PNG
    media_image4.png
    328
    357
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    201
    209
    media_image5.png
    Greyscale

Andre Figure 2                                                Andre Figure 6
It would have been obvious to one of ordinary skill in the art to modify the second cord of the adapter of Takeshi in view of Sakakibara as described in the §103 rejection of claim 9, above, with the pivot joints of Andre because the pivot joints of Andre enable the device to be maneuvered in narrow areas (Andre column 1, lines 35-37).
Regarding claim 18, Takeshi in view of Sakakibara in further view of Andrew teaches the adapter assembly of claim 17 (see above), wherein the pivot joint (52) pivots about an axis perpendicular to the longitudinal axis of the housing between a substantially vertical orientation and a substantially horizontal orientation. (Andre Fig. 2 shows that the motion of the coupler 52 is such that it may be pivoted between a substantially vertical orientation and substantially horizontal orientation when mounted as pictured in the figure)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dieu (FR 2,623,345 A1) teaches an adapter for a power tool comprising a battery holder (housing) and a battery (engagement portion) which is connected by wire to the battery holder.
Archambault (US 2002/0061678 A1) teaches a wire wrap comprising two hook-shaped features which protrude from a wall in a manner similar to the applicant’s disclosed hook features.
Heigl (US 2005/0082920 A1) teaches an electrical connection for auxiliary devices mounted on a hand-held power tool, featuring a battery (engagement portion) which is mounted on the tool via a set of rails and grooves.
Takano (US 2002/0149345 A1) teaches an adapter for a DC power tool which features an adapter, a storage portion in the housing, and a battery which is mounted in the storage portion via grooves in the battery. The apparatus has a first and second cord.
Neumann (US 6,243,276 B1) teaches an adapter for a power tool featuring a first and second cord which are used to couple an engagement portion, a housing, and the power tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847